   4:19-cr-03045-JMG-CRZ Doc # 45 Filed: 07/01/20 Page 1 of 1 - Page ID # 58



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:19CR3045

      vs.
                                                            ORDER
ZACHARY NORTHEY,

                    Defendant.


      This case was designated as unusual and complex and it remains so.
Defendant asks the court for additional time to complete his case investigation
before placing this case on the trial calendar. The government does not object.
The court finds that in the interests of justice will be served by further continuing
the setting of a trial date. Accordingly,

IT IS ORDERED:

1)     The status conference previously scheduled for July 8, 2020 is continued,
and it will be held before the undersigned magistrate judge at 1:00 p.m. on
September 9, 2020 by telephone. All participants shall use the conferencing
information provided by the court to participate in the call. Counsel for the parties
shall be present at the conference.

2)    The Court further finds that the time between today’s date and September
9, 2020 shall be deemed excludable time in any computation of time under the
requirements of the Speedy Trial Act, because this case remains “unusual and
complex,” and is exempted from the time restrictions of that Act. See, 18 U.S.C.
3161(h)(7)(B)(ii).

      Dated this 1st day of July, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
